Title: From Thomas Jefferson to St. John de Crèvecoeur, 6 November 1786
From: Jefferson, Thomas
To: Crèvecoeur, Michel Guillaume St. John de



Sir
Paris Novr. 6th. 1786.

Congress have as yet come to no resolution as to the general redemption of paper money. That it is to be redeemed is a principle of which there is no doubt in the mind of any member of Congress, nor of any citizen of the United States. A Resolution of Congress taken in a particular case, which stood on the same ground on which the general one will stand, founds a presumption amounting nearly to certainty that they will pay to the holder of every bill what it cost him, or the persons whom he represents, at the time of recieving it, with an interest from that time of 6. “Cent. They have of course established no rules of evidence as to the time of recieving the money. I think however that it would be advisable for M. de Lisle, or the representatives of Pelcerf to establish the time at which the money was recieved by the affidavits of such persons as know it. Those of disinterested persons would be best; but if there is no disinterested person acquainted with the fact, they will do well to take the affidavits of persons interested. It is probable that this kind of testimony will be admitted. At any rate it can do no harm. No particular form nor no terms of art are requisite for these affidavits. It will suffice if they state facts substantially and that the oath be administered by some person who by the laws of the country in which it is administered, is authorized to administer an oath.
I have the honor to be Sir your most obedient humble Servant,

Th: Jefferson

